Benedict, J.
I am of the opinion that the master of the Mary Bradford had power to sign the bill of lading sued on, notwithstanding the fact that the charter-party contained no promise for the signing of bills of lading, and that upon thfe delivery thereof to the libel-ants, under the circumstances proved, the ship became bound to deliver the cargo to the libelants in accordance with the terms of the contract.
I am of the further opinion that the bill of lading produced by the master in New York, and by the agent of the claimants delivered to W. L. Carbin, was the master’s copy of the bill of lading sued on, known to be such by the master, as well as the agent, of the schooner at the time it was delivered to W. L. Carbin, and that said bill of lading was, in legal effect, a simple memorandum for the convenience of the master, and not the contract by which the goods were to be delivered.
I am of the further opinion that the delivery to W. L. Carbin of the master’s copy of the libelants’ bill of lading by the agent of the claimants was a ratification of the‘master’s act in delivering to B. J. Carbin the bill of lading sued on.
I am of the further opinion that the libelants have not lost their right of action upon the bill of lading sued on by laches; that .they made advances upon the faith of the bill of lading in good faith, and are entitled to recover the amount thereof from the schooner in this action.
Let a decree be entered for $4,800, with interest from November 29, 1881.